Per Curiam.
Appellants brought an action challenging the President’s imposition of an import surcharge in Proclamation No. 4074 of August 15, 1971. The United States Customs Court granted the motion of the United States for summary judgment in view of the decision and judgment of this court in The United States v. Yoshida International, Inc., 63 CCPA 15, C.A.D. 1160, 526 F. 2d 560 (1975).
Appellant’s motion for summary reversal and appellee’s cross-motion for dismissal of the appeal have been denied by this court.
To expedite this appeal, this court granted appellant’s motion for relief from printing transcript of record, presenting oral arguments and filing of briefs, and for submission on the record.
Though the parties and the goods differ from those in Yoshida, supra, we find the controlling facts and applicable law to be the same in the present case as in Yoshida. Accordingly, in accordance with the principle of stare decisis, we affirm the judgment of the Customs Court.